 480DECISIONSOF NATIONALLABOR RELATIONS BOARDR. P. Robison,d/b/a R.P. Robison Company andHenry Clark,Jr. and Howard Ross.Cases 9-CA-6165-1, -2June 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOOn April 24, 1973, Administrative Law Judge Art-hur Leff issued the attached Decision in this proceed-ing.Thereafter, counsel for General Counsel filedlimited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, R. P. Robison, d/b/a R. P.Robison Company, Canfield, Ohio, his agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.DECISIONSTATEMENT OF THE CASEARTHUR LEFF. Administrative Law Judge: Upon chargesfiled by Henry Clark, Jr., and Howard Ross on March 19,1971, the General Counsel of the National Labor RelationsBoard, by the Regional Director, Region 9, issued a com-plaint, dated June 7, 1971, against R. P. Robison, d/b/aR. P. Robison Company, hereinafter referred to as the Re-spondent, alleging that the Respondent had engaged in un-fair labor practices within the meaning of Section 8(a)(1)and (3)and Section2(6) and (7) of the National LaborRelations Act, as amended. With respect to the unfair laborpractices, the complaint, as amended at the opening of thehearing, alleged more specifically that on or about JanuaryI I and 12, 1971, the Respondent violated Section 8(a)(1) ofthe Act by interrogating employees about their union activi-ties, threatening employees with discharge for their unionactivities, and soliciting employees' signatures on member-ship cards of International Union of District 50, Allied andTechnical Workers of the United States and Canada ("Dis-trict 50"), and that, beginning sometime in March 1971, andat all timesthereafter, the Respondent violated Section8(a)(3) and (1) of the Act by failing and refusing to recalllaid-off employees Clark and Ross because of their member-ship in, sympathy for, or activities on behalf of LaborersDistrictCouncil of Charleston,West Virginia, affiliatedwith the Laborers International Union of North America,AFL-CIO ("Laborers"). The Respondent filed an answer,admitting the Board's jurisdiction over the subject matter ofthis proceeding, but denying the commission of the allegedunfair labor practices.Pursuant to notice, the case originally came on for hear-ing at Huntington, West Virginia, on August 5, 1971. TheRespondent was represented at that time by counsel. Afterthe opening of the hearing on that date, all parties includingthe Respondent entered into an informal settlement agree-ment which was approved by the undersigned. Under theterms of the settlement, the Respondent agreed (a) to offerHenry Clark, Jr., immediate and full reinstatement to hisformer or a substantially equivalent position; (b) to payHenry Clark, Jr., $700 and Howard Ross $300 in backpaytomake them whole for loss of wages resulting from thealleged discrimination against them; and (c) to post a noticeto employees in the form provided for in the settlementagreement. The settlement agreement contained a nonad-mission clause. The parties further agreed that if the termsof the settlement agreement were not complied with then,upon an appropriate application, approval of the settlementagreement would be withdrawn, the charges in this casewould be reinstated, and a hearing on the issues raised bythe complaint and answer would be held.Thereafter, under date of November 10, 1972, counsel forthe General Counsel filed with the undersigned a motionrequesting withdrawal of approval of the aforesaid settle-ment agreement of August 5, 1971, on the ground that theRespondent had failed to comply with the terms of thatagreement.On November 13, 1972, the undersigned issuedan order to show cause why the General Counsel's motionshould not be granted. No response to the order to showcause was received. On December 27, 1972, counsel for theGeneral Counsel filed with me an amended motion to with-draw approval of the settlement agreement and for hearingon complaint. In support of the amended motion, counselfor the General Counsel attached the sworn affidavit ofRaymond J. Wissinger, compliance officer of Region 9,disclosing that the Respondent had failed to comply withthe terms of the settlement agreement, in that the Respon-dent did not post the required notice to employees; did notmake an unconditional offer of reinstatement to employeeHenry Clark, Jr.; and did not pay Henry Clark, Jr., andHoward Ross the amounts of money designated in the set-tlement agreement as backpay. Counsel for the GeneralCounsel also submitted proof of personal service of saidmotion on the Respondent. No response to the amendedmotion was filed with the undersigned. Under date of Feb-ruary 21, 1973, the undersigned issued an order withdrawinghis earlier approval of the settlement agreement, dated Au-gust 5, 1971, and directing that this proceeding be reopenedfor further proceedings on the complaint issued by the Re-gionalDirector on June 7, 1971. At the same time, the204 NLRB No. 81 R. P. ROBINSONCOMPANY481undersigned issued to all partiesto this proceeding a noticeof hearing setting down the case for a reopened- hearing onMarch 21, 1973, at a time and place therein specified. Asappears from the affidavit of Deputy U.S. Marshall John B.Mullins,on file in therecord ofthis case,a copy of theaforesaidorder andnoticeof hearing was duly served on theRespondent in person onJanuary 31, 1973.The reopenedhearing washeld beforethe undersigned onMarch 21, 1973, at the time and place specified inthe noticeof hearing.The Respondent did not appear,either in personor by counsel, at the reopenedhearing.The General Coun-sel presentedevidence in supportof the allegations of thecomplaint thatwere denied by theRespondent in its an-swer.Thereafter, on April 9, 1973, the General Counsel fileda brief.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent,whose principal offices are located atCanfield,Ohio, isengaged in business as a sewer,water, androad contractor.During the 12 months preceding the is-suance of the complaint,a representative period,the Re-spondent performed services valued in excess of$50,000 forcustomers located outside the Stateof Ohio. The Respon-dent admitted in his answer,and it is found,that at all timesmaterial herein he wasan "employer,"as defined in Section2(2) of the Act,engaged in"commerce"and operations"affecting commerce,"as defined in Section 2(6) and (7) ofthe Act.11.THE LABOR ORGANIZATIONS INVOLVEDLaborers District Council of Charleston, West Virginia,affiliatedwith the LaborersInternationalUnion of NorthAmerica, AFL-CIO, herein called the Laborers,and Inter-national Union of District 50, Allied and Technical Work-ers of theUnited States and Canada,herein calledDistrict50, are labororganizations as defined in Section2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. TheRelevant FactsIn July 1970,the Respondent was awarded a contract forthe construction of a water line in the city and county ofWayne,West Virginia.On the day of the bid openings,R. P. Robison assured LeoSpry,field representative of theLaborers,that, if awarded the contract,he would work thejob "union" under a contract with the Laborers. The Re-spondent began constructionwork on the jobin December1970, starting with a crew of about four employees. TheRespondent performed work on that project,with someinterruptions,until November 1971, when his contract wascancelled because of his failure to comply with a countyorder requiring him to pay his debts. The alleged unfairlabor practices in this case relate solely to the Respondent'sactivities at theWayne water line construction project.As noted above,the alleged discrimmatees in this case areHoward Ross and Henry Clark, Jr., the Charging Parties.Ross was hired as a flagman on the project on January 7,1971, and began work on the moining of that day. At thetime Ross was hired, he was asked by Lonnie Elliott, theservice crew foreman, whether he knew anyone else whowanted to work as a flagman on the work project. Later thatmorning,Ross, while working as a flagman,stopped a cardriven by Clark. Ross informed Clark that there was anopening for another flagman on the project. Clark appliedfor the job that morning, was hired by Robison, and on theafternoon of the same day began work as a flagman. Rossand Clark also worked as flagmen the following day, Janu-ary 8, performing laborers' duties during periods in the daywhen there was no need for flagmen services.When Ross and Clark reported for work on Monday,January 11, they were instructed by BlaineImmel, theRespondent's general superintendent on the project, not togo on the jobsite that morning. Orville Adkins, also em-ployed on the work project in a laborer's classification, wassimilarly instructed. Immel explained that he did not wantthem to be seen on the job as the Respondent was expectinga visit by a Laborers representative and their presence onthe job might cause trouble because they were not membersof the Laborers Union. It appears that several days earlierSpry of the Laborers Union had called on Robison and hadpresented to him a copy of the Laborers standard agreementfor signature. Robison, however, had held off signing theagreement,statingto Sprythat he wanted to review theagreement with his general superintendent,Immel,beforecommitting himself to it. Arrangements had then beenmade for Spry to meet with Robison at the jobsite on Mon-day, January 11, at 10 a.m., for further discussions concern-ing the contract.Spry, accompanied by Business Manager Joe Shy of theLaborers Union, came to the Respondent's field office atthe appointed time, but Robison did not appear for themeeting as promised. Spry and Shy then drove to the con-struction site where they spoke to employees Elliott, Wal-ters, and Collie whom they found at work there. The threeemployees on the jobsite informed the Laborers representa-tives that they had "union books" in AFL-CIO affiliatedunions. They also informed the Laborers representativesthat Robison had been in contact with District 50 and wastrying to get them to sign District 50 cards even though theydid not want to do so. Spry told them that the only way tostop the job from going District 50 was for the Laborers tobe designated as their bargaining representative throughNLRB procedures. Spry gave Elliott, Walters, and CollieLaborers authorization cards which they signed and turnedover to Spry later that day.Spry later that afternoon succeeded in contacting Robi-son at the construction site. Robison advised Spry that hewould not sign a contract with the Laborers Union as hehad decided to sign one with District 50 instead. Spry pro-tested, stating that Robison could not sign with District 50because the Laborers represented a majority of theRespondent's employees working on the project at thattime.Robison expressed his disbelief that the Laborers rep-resented a majority. Spry then told Robison, in effect, thathe would institute appropriate legal proceedings to block 482DECISIONS OF NATIONALLABOR RELATIONS BOARDRobison from recognizing District 50.While Spry and Robison were still engaged in their con-versation, Ross, Clark, and Adkins, who had become impa-tient waiting for Robison to appear at the field office, droveover to the construction site. Spry, after concluding his con-versation with Robison, approached the three employeesand arranged to meet with them at the field office, outsidethe presence of Robison. At their meeting, Spry told theemployees that Robison was trying to go District 50 andurged them to sign Laborers designation cards so that theLaborers might head off District 50 representation throughBoard proceedings. Spry's meeting with the three laboreremployees came to a halt when Robison drove up to thefield office.As soon as Spry left, Robison approached Ross, Clark,and Adkins and in an angry tone asked them what Spry hadwanted of them. They told Robison that Spry had beentalking to them about his union, but assured Robison theyhad not signed up with the Laborers. Robison then told thethree employees that, although it was for them to decidewhich union they wanted to go with, the AFL-CIO Labor-ers Union or District 50, they should bear in mind that ifthey chose the Laborers Union there would be no work forthem with the Respondent. Robison went on to urge theemployees to go with District 50, stating that this would bebetter for all concerned, the Respondent would be happierworking with District 50, and it would also be to the em-ployees' economic advantage as District 50 charged muchless for dues and initiation fees. Robison then told the mento go home and return for work the following morning.When Ross and Clark, along with Adkins, reported forwork the following morning, January 12, they found that thejob was being picketed by the AFL-CIO. None of theRespondent's employees crossed the picket line. Robisonspecifically instructed Ross and Clark not to go to workacross the picket line, stating that this might lead to violenceor threats of violence which he wished to avoid.Robison also seized this occasion to urge Ross, Clark, andAdkins once again to sign up with District 50. Robison hadin his possession at that time District 50 authorization cardswhich he passed out to the men. In compliance withRobison's request, Ross and Clark filled out and signed thecards and returned the signed cards to Robison. Adkinsinformed Robison that he had worked under District 50before and had paid his initiation fees to that labor organi-zation, and was told by Robison that under the circum-stances it would be necessary for him to sign a newauthorization card.While Ross and Clark were filling outthe District 50 cards, Robison asked the employees if theybelonged to any other union. Clark said he did not. Therecord does not reflect Ross' response, if any. After Rossand Clark returned the signed cards to Robison, the latterinstructed Immel to give Ross, Clark, and Adkins 2 hours'show-up time for that day. Robison told them to reportagain for work the following day.Ross and Clark reported for work the next morning, Jan-uary 13, but were again told not to work. Robison askedthem to leave their names, addresses, and telephone num-bers-which they did-and promised to contact them assoon as work was resumed. Picketing of the job continuedfor some weeks thereafter, and no work on the job was donein the interim.On January 13, Spry successfully solicited the signaturesof Ross and Adkins to Laborers designation cards. Clarksigned a designation card for the Laborers the followingday.On January 14, the Laborersfiled a representation peti-tion with the Board,in Case 9-RC-8886,for certification asthe exclusive bargaining agent of the Respondent's employ-ees at its Wayne,West Virginia,work project.The hearingin the representation case was held on February 18 andMarch23, 1971.Ross attended the hearing on its first dayin the company of Laborers Representatives Spry and Shy.His presence in Spry's,,company was observed and com-mented upon by Robison.'The Respondent resumed work on the water line projectabout mid-February 1971. Initially, work was resumed at asection ofthe project in the city of Wayne whereno flag-men were required. Work on the state highway portion ofthe project, the site at which Ross and Clark has previouslyworked, began again on March 11. The record shows thatstarting on March 15 and continuing through the next 4weeks,the Respondent regularly used flagmen on that site.However, the Respondent did not recall Ross or Clark towork, notwithstanding his earlier promise to do so whenwork became available.On March 19, 1971, Ross and Clark filed their individualcharges in this case, alleging that the Respondent, by failingto recall themtowork,was unlawfully discriminatingagainst them in order to discourage membership in the La-borers Union. Copies of the charges were served on theRespondent on March 23.On April 12, 1971, following the filing of the charges, theRespondent recalled Ross to work. Thereafter, Ross workedfor the Respondent regularly until July 7, 1971, when he wasagain laid off. During that period, the Respondent alsoemployed another flagman. The General Counsel, as ap-pears from his brief, makes no claim at this time that Ross'layoff on July 9, 1971, or the Respondent's failure thereafterto recall him, was unlawfully discriminatory.Clark was not recalled to work until August 26, 1971,following thesigning, on August 5, of the abortedsettlementagreement in this proceeding to which reference has beenmade above. Clark, after his recall worked for a period ofabout 4 weeks and then was laid off. There is no evidencethat work was available for him as a flagman after his lastlayoff. The General Counsel makes no claim that Clark'sfinal layoff, or the Respondent's failure to recall him there-after,was prompted by unlawful considerations.1As appears from the Decision and Direction of Election in Case 9-RC-8886,District 50 intervened in the "R"proceeding on the first day ofthe hearing,asserting,along with the Employer,that there was an existingcontract between the Employer and District 50 which constituted a bar tothe proceeding However,when the hearing was resumed on March 23,District 50 didnot appear at the hearing and subsequently advised theRegional Director that it was withdrawing from the proceeding and waswaiving any right to appear on the ballot The Laborers won the electionwhich was thereafter held, and,on July 26, 1971, was certified as the repre-sentative of all laborers and operators employed on the Respondent'sWayne,West Virginia, project. R. P. ROBINSONCOMPANY483B. Concluding FindingsAs for theRespondent's alleged 8(a)(1) conduct,the re-cord establishes that on January 11, 1971, Robison, afterobserving employees Ross, Clark, and Adkins talking toSpry, known to him to be a field representative of the Labor-ers, interrogated these employees about their conversationwithSpry;that on the same day he threatened these em-ployees with discharge if they chose the Laborers Unioninstead of District 50 as their bargaining representative; andthat, on January 12, 1971, he distributedto the same em-ployees District 50 authorization cards and requested theirsignatures on such cards,at the same time inquiring of themwhether they had ever belonged to any union other thanDistrict50.These facts, I find, clearly support thecomplaint's allegations that the Respondent violated Sec-tion 8(a)(1) by interrogating employees about their unionactivities and membership,threatening employees with dis-charge for their union activities,and soliciting employees'signatures on membership authorization cards of District50.As for the Respondent'salleged 8(a)(3) violation withrespect to Ross,I am satisfied that the General Counsel hasmade out a sufficient case to support the complaint's allega-tion.Thus,the record shows that at the times material here-in Robison was strongly opposed to having his employeesrepresented by the Laborers Union, desired to have themrepresented by District 50 instead,and had earlier threat-ened Ross with loss of employment if he opted in favor ofthe Laborers Union rather than District 50. Although Ross,at Robison's solicitation,had signed a designation card forDistrict 50, his appearance at the"R" case hearing in thecompany of Laborers Representative Spry could have leftno doubt in Robison's mind that Ross'true allegiance atthat time was with the Laborers Union. Obviously, Robisonwas then also aware that the pending representation pro-ceeding might lead to an election and that Ross, if employedin the bargaining unit at the time of that election,would casthis ballot for the Laborers rather than for District 50. Ab-sent some other,and lawful,explanation-and none waspresentedby theRespondent-it is reasonable to infer fromthe totality of the foregoing circumstances that Robison'sfailure to recall Ross to work on March 15, 1971, when workon the project requiring the use of flagmen was resumed,notwithstanding his earlier promise to do so, was attributa-ble to Ross' support of the Laborers Union to which Robi-son was thenopposed. That inference is not overcome bythe fact that Robison did recall Ross to work some 4 weekslater,for two things had occurred in the meantime that seemto explain that belated recall-Ross had filed his unfairlabor practice charge in this proceeding posing for the Re-spondent a potential continuingbackpay liability,and Dis-trict50 had made known that it no longer wished torepresent the employees on the Wayne project.In sum, Ifind that, with respect to Ross,theGeneral Counsel hasestablisheda prima faciecase, not rebutted by the Respon-dent,that the Respondent's failure to recall Ross to workbetween March 15, 1971, and April 12, 1971, was motivatedby unlawfully discriminatory reasons and was violative ofSection 8(a)(3) of the Act.As for the alleged 8(a)(3) violation with respect to Clark,I am not similarly satisfied that the evidence is sufficient tosupport the complaint's allegation. Even though the Re-spondent failed to appear at the hearing and offered noexplanation for the failure to recall Clark, the burden never-theless remained on the General Counsel to establish, atleastprima facie,the complaint's allegation, denied in theRespondent's answer, that Clark was discharged because ofhis "membership in, sympathy for, or activities on behalfof" the Laborers. The critical difference between Clark'scase and Ross' is the absence in the former of any evidenceto show, or reasonably to support a substantial inference,that the Respondent had any knowledge or reason to be-lieve that Clark was a member of, sympathetic to, or activeon behalf of the Laborers,as the complaint alleges. Withregard to Clark's union affiliation, the Respondent onlyknew, so far as this record shows, that Clark had signed adesignation card for District 50, the union which the Re-spondent favored. It is possible, of course, that Robison,having learned at the representation case hearing that Rosshad switched his allegiance to the Laborers, suspected thatthe same wastrue of Clark.But, absent more tangible evi-dence than appears in this record to show that Robison hadreason to suppose that Ross and Clark would act as one inthis respect, a finding that the Respondent suspected Clarkof favoring the Laborers would itself have nothing but sus-picion to support it. Nor may it fairly be inferred, simply onthe strength of the discrimination finding made in Ross'case, that the Respondent's failure to recall Clark can onlybe attributed to the same unlawful motivation. The findingin Ross' case is itself based on inference,and to further inferthat the Respondentmusthave been guided by like consid-erations in its failure to recall Clark would, I believe,amount in the circumstancesof thiscase to an impermissi-ble piling of inference on inference. Concluding, as I do,that the evidence falls short of supporting the 8(a)(3) allega-tion relating to Clark, I shall recommend that that allegationbe dismissed.CONCLUSIONS OF LAW1.By failingto recall its laid off employee, Howard Ross,to work during the period between March 15, 1971, andApril 12, 1971, because of his manifested sympathy for andsupport of the Laborers' Union the Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.2.By coercively interrogating employees about theirunion activities, threatening employees with discharge fortheir union activities, and soliciting employees' signatures toDistrict 50 authorization cards, the Respondent engaged inunfair labor practices within the meaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.The Respondent did not violate the Act by its failureto recall laid off employee Henry Clark, Jr., to work.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I shall recommend that the Respon- 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent be ordered to cease and desist therefrom, and from likeand related unfair labor practices, and that it take certainaffirmative action found necessary to effectuate the policiesof the Act.It having been found that the Respondent discriminatori-ly failed, during the period from March 15, 1971, to April12, 1971, to recall Howard Ross from layoff, it will be rec-ommended that the Respondent be ordered to make Rosswhole for any loss of earnings he may have suffered byreason of the discrimination against him by payment to hima sum of money equal to that which he normally would haveearned from the initial date of the discriminationagainsthim until April 12, 1971, less net earnings, if any, duringsuch period, to be computed in the manner prescribed inF.W. Woolworth Company,90 NLRB 289, andhis Plumb-ing & Heating Co.,138 NLRB 716.As it appears that the Respondent has ceased operationsat the Wayne, West Virginia, site where the unfair laborpractices occurred, it will be recommended that the Noticeto Employees, instead of being posted, be mailed to the lastknown addresses of the Respondent's employees at theWayne, West Virginia,site,who were employed during themonth immediately prior to the termination ofRespondent's operations at Wayne, West Virginia.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:worked for the Respondent at the Wayne, West Virginia,water line project during the month immediately precedingthe termination of the Respondent's operations at that pro-ject.(d)Notify the Regional Director for Region 9, in writing,within 20 days from the date of the receipt of this Order,what steps the Respondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waivedfor all purposes3 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentORDER2The Respondent, R. P. Robison, d/b/a R. P. RobisonCompany, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activities in LaborersDistrict Council of Charleston,West Virginia, affiliatedwith the Laborers International Union of North America,AFL-CIO, or in any other labor organization, by discrimi-nating in any manner against any of his employees in regardto their hire and tenure of employment, or any term orcondition of employment, because of their union member-ship, sympathies, or activities.(b)Coercively interrogating employees about their unionmembership, activities, or sympathies; threatening employ-ees with discharge or other reprisal for their union member-ship or activities; soliciting employee signatures on uniondesignation cards; or in any other manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Make whole Howard Ross for any loss of pay he mayhave suffered by reason of the discrimination against him,in the manner set forth in "The Remedy" section above.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.WE WILL NOT discourage membership or activities inLaborers District Council of Charleston, West Virgin-ia,affiliatedwith Laborers International Union ofNorth America, AFL-CIO, or in any other labor orga-nization, by discriminating in any manner against ouremployees in regard to their hire and tenure of employ-ment, or any term or condition of employment, be-cause of their union membership, sympathies, oractivities.WE WILL NOT interrogate our employees about theirunion membership, sympathies, or activities; threatenour employees with discharge or other reprisal becauseof their union membership, sympathies, or activities; orsolicit the membership of any of our employees in Dis-trict 50, Allied and Technical Workers of the UnitedStates and Canada, or in any other labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any of our employees in theirrights, given them by the National Labor RelationsAct, including the right to self-organization, to form,join, or help unions, and to bargain collectively throughrepresentatives of their own choosing.WE WILL make up all pay lost by Howard Ross as aresultof our failure, found discriminatory by theBoard, to recall him for work during the period fromMarch 15, 1971, to April 12, 1971.R.P. ROBisoN d/b/aR.P. ROBISON COMPANY(Employer)(c)Mail copies of the attached notice marked "Appen-DatedBydix" J to the last known addresses of all employees who(Representative)(Title) R. P. ROBINSONCOMPANY485This is an official notice and must not be defaced byor covered by any other material. Any questions concerninganyone.this notice or compliance with its provisions may be direct-This notice must remain posted for 60 consecutive daysed to the Board'sOffice, Federal Office Building, Roomfrom the date of posting and must not be altered,defaced,2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.